Exhibit 10.01

Name of Grantee: ______________ (“Grantee”)

WEST CORPORATION

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (“Agreement”) is made as of the Grant Date
(as defined below) between Grantee and West Corporation, a Delaware corporation
(the “Company”).

The undersigned Grantee acknowledges receipt of an award (the “Award”) of
restricted stock from the Company under the Company’s Amended and Restated 2013
Long-Term Incentive Plan (the “Plan”), subject to the terms set forth below and
in the Plan, a copy of which Plan, as in effect on the date hereof, is attached
hereto as Exhibit A. Capitalized terms not defined herein shall have the
meanings specified in the Plan. The undersigned Grantee agrees with the Company
as follows:

1. Effective Date. This Agreement shall take effect as of September 14, 2015,
which is the date of grant of the Award (the “Grant Date”).

2. Shares Subject to Award. The Award consists of a total of ___________ shares
(the “Shares”) of Common Stock, par value $0.001 per share, of the Company
(“Stock”). The Grantee’s rights to the Shares are subject to the restrictions
described in this Agreement and the Plan (which is incorporated herein by
reference with the same effect as if set forth herein in full) in addition to
such other restrictions, if any, as may be imposed by law.

3. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Grantee (a) accepts this Agreement by executing it in the space
provided below and returns such original execution copy to the Company and
(b) if requested by the Company, executes and returns one or more irrevocable
stock powers to facilitate the transfer to the Company (or its assignee or
nominee) of all or a portion of the Shares subject to the Award if any Shares
are forfeited pursuant to Section 4 or if required under applicable laws or
regulations. As soon as practicable after the Grantee has executed such
documents and returned them to the Company, the Company shall cause to be issued
in the Grantee’s name the total number of Shares subject to the Award.

4. Forfeiture Risk. Except as provided in Section 6, if the Grantee’s Employment
(as defined below) with the Company and its Subsidiaries ceases for any reason
prior to the expiration of the Restriction Period (as defined below), then
(subject to any contrary provision of this Agreement or any other written
agreement between the Company and the Grantee with respect to vesting and
termination of Stock granted under the Plan) any and all outstanding unvested
Shares acquired by the Grantee hereunder shall be automatically and immediately
forfeited. The Grantee hereby (i) appoints the Company as the attorney-in-fact
of the Grantee to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such Shares that are
unvested and forfeited hereunder, and (ii) agrees to sign such other powers and
take such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

1



--------------------------------------------------------------------------------

5. Custody and Delivery of Shares. The Shares subject to the Award shall be held
by the Company or by a custodian in book entry form, with restrictions on the
Shares duly noted, until such Award shall have vested, in whole or in part,
pursuant to Section 6 hereof, and as soon thereafter as practicable, subject to
Section 14.C hereof, the vested Stock shall be delivered to the Grantee.
Alternatively, in the sole discretion of the Company, the Company shall hold a
certificate or certificates representing the Shares subject to the Award until
such Award shall have vested, in whole or in part, pursuant to Section 6 hereof,
and the Company shall as soon thereafter as practicable, subject to Section 14.C
hereof, deliver the certificate or certificates for the vested Stock to the
Grantee and destroy the stock power or powers relating to the vested Stock, if
any, delivered by the Grantee pursuant to Section 3 hereof. If such stock power
or powers also relate to unvested Stock, the Company may require, as a condition
precedent to delivery of any certificate pursuant to this Section 5, the
execution and delivery to the Company of one or more stock powers relating to
such unvested Stock.

6. Vesting of Shares. The Shares acquired hereunder shall vest in accordance
with the provisions of this Section 6 and applicable provisions of the Plan, as
follows: (i) Shares subject to the Award shall vest in one-fourth
(1/4) increments on each of the first, second, third and fourth anniversaries of
September 2, 2015 (rounded down to the nearest whole Share on each anniversary
date, provided that any fractional share which, but for the rounding convention,
would have vested on the prior anniversary date, shall roll forward to the
following anniversary date and shall be considered for purposes of rounding),
(ii) if the Grantee’s Employment ceases by reason of death or Disability prior
to the final day of the Restriction Period, to the extent any Shares are
unvested, 100% of Grantee’s unvested Shares shall vest on the date of such
termination of Employment, and (iii) following a Change in Control, to the
extent any Shares are unvested, 100% of Grantee’s unvested Shares shall vest on
a Qualifying CIC Termination (as defined below) of Grantee’s Employment,
provided, in the case of (i) and (ii) above, that Grantee’s Employment remains
continuous through the applicable vesting date, and, in the case of (iii) above,
Grantee’s Employment remains continuous until immediately prior to the
Qualifying CIC Termination. The period of time during which any of the Shares
subject to the Award shall be unvested shall be referred to herein as the
“Restriction Period.”

7. Restrictive Covenants. In consideration of the granting of Shares pursuant to
this Agreement and the Plan, the Grantee hereby agrees to the following terms
and conditions:

A. In order to better protect the goodwill of the Company and to prevent the
disclosure of the Company’s trade secrets and confidential information and
thereby help ensure the long-term success of the business, the Grantee, without
prior written consent of the Company, will not engage in any activity or provide
any services, whether as a director, manager, supervisor, employee, adviser,
consultant or otherwise, for a period of one (1) year following the date of the
Grantee’s termination of Employment with the Company, in connection with the
development, advertising, promotion, or sale of any service which is the same as
or similar to or competitive with any services of the Company (including both
existing services as well as services known to the Grantee, as a consequence of
the Grantee’s Employment with the Company, to be in development):

 

2



--------------------------------------------------------------------------------

1. with respect to which the Grantee’s work has been directly concerned at any
time during the one (1) year preceding termination of Employment with the
Company; or

2. with respect to which during that period of time the Grantee, as a
consequence of the Grantee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

For purposes of this Section 7, it shall be conclusively presumed that Grantee
has knowledge of information that Grantee was directly exposed to through actual
receipt or review of memos or documents containing such information, or through
actual attendance at meetings at which such information was discussed or
disclosed.

B. The provisions of this Section 7 are not in lieu of, but are in addition to
the continuing obligation of the Grantee (which Grantee hereby acknowledges) to
not use or disclose the Company’s trade secrets and confidential information
known to the Grantee until any particular trade secret or confidential
information becomes generally known (through no fault of the Grantee), whereupon
the restriction on use and disclosure shall cease as of that time. Information
regarding services in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company is
considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented.

C. By acceptance of any Shares granted under this Agreement and the terms of the
Plan, the Grantee acknowledges that if Grantee does not comply with Section 7.A
or 7.B, the Company will be entitled to injunctive relief to compel such
compliance. The Grantee acknowledges that the harm caused to the Company by
Grantee’s breach or anticipated breach of Section 7.A or 7.B is by its nature
irreparable because, among other things, it is not readily susceptible of proof
as to the monetary harm that would ensue. The Grantee consents that any interim
or final equitable relief entered by a court of competent jurisdiction shall, at
the request of the Company, be entered on consent and enforced by any court
having jurisdiction over the Grantee, without prejudice, to any right either
party may have to appeal from the proceedings which resulted in any grant of
such relief.

D. If any of the provisions contained in this Section 7 shall for any reason,
whether by application of existing law or law which may develop after the
Grantee’s acceptance of an offer of the granting of Shares, be determined by a
court of competent jurisdiction to be overly broad as to scope of activity,
duration, or territory, the Grantee agrees to join the Company in requesting
such court to construe such provision by limiting or reducing it so as to be
enforceable to the maximum extent compatible with then applicable law. If any
one or more of the terms, provisions, covenants, or restrictions of this
Section 7 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 7 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

3



--------------------------------------------------------------------------------

8. Representations and Warranties of the Grantee. The Grantee represents and
warrants that:

A. Authorization. The Grantee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Grantee’s obligations
hereunder. This Agreement has been duly executed and delivered by Grantee and is
the legal, valid, and binding obligation of Grantee enforceable against Grantee
in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Grantee of this
Agreement and the consummation by the Grantee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Grantee is subject, (ii) violate any order, judgment or decree applicable to the
Grantee, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Grantee is a
party or by which the Grantee is bound.

C. Review, etc. The Grantee has thoroughly reviewed this Agreement in its
entirety. The Grantee has had an opportunity to obtain the advice of counsel
(other than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.

D. Investment Representation. The Grantee hereby represents and covenants that
(a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Grantee shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any Shares hereunder or (y) is true and
correct as of the date of any sale of any such Share, as applicable. As a
further condition precedent to the delivery to the Grantee of any Shares subject
to the Award, the Grantee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Company’s Board of Directors shall in its sole discretion deem
necessary or advisable.

9. Company Representations.

A. Authorization. The Company has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and is the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with the terms hereof.

 

4



--------------------------------------------------------------------------------

B. No Conflicts. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Company is a
party or by which the Company is bound.

10. Nontransferability of Award. The Shares subject to the Award and not then
vested may not be offered, sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
by the Grantee or be subject to execution, attachment or similar process other
than by will, the laws of descent and distribution, pursuant to beneficiary
designation procedures approved by the Company or to a trust or entity for the
benefit of Grantee and Grantee’s immediate family for estate planning purposes
as approved by the Company. Any attempt to so sell, transfer, assign, pledge,
hypothecate, encumber or otherwise dispose of such Shares shall be null and
void. The Grantee agrees that in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

11. Legend. The Grantee understands and agrees that the Company shall cause the
legend set forth below or a legend substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN AND A RESTRICTED
STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND WEST
CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
WEST CORPORATION.

12. Dividends; Voting etc. The Grantee shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those vested Shares of
which the Grantee is the record owner on the record date for such dividend or
other distribution (and, as provided and subject to the restrictions below, to
dividends or other distributions paid with respect to those unvested Shares of
which the Grantee is the record owner on the record date for such dividend or
other distribution), and (ii) vote any vested or unvested Shares of which the
Grantee is the record owner on the record date for such vote. Notwithstanding
Section 3.2(d) of the Plan, any and all dividends or other distributions paid
with respect to an unvested Share (the “Associated Share”) acquired hereunder in
which the Share is unvested on the applicable record date for the applicable
dividend or other distribution, including without limitation, regular or
extraordinary cash dividends, any distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an Associated Share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the Associated Share remains
subject to such restrictions, and shall be promptly forfeited if and when the
Associated Share is so forfeited. Notwithstanding Section 3.2(d) of the Plan,
the Company may require that any cash distribution with respect to unvested
Shares be retained by the Company or otherwise made subject to such restrictions
as the Company deems appropriate to carry out the intent of the Plan and this
Agreement. Any amount maintained by the Company or otherwise made subject to
such restrictions as referenced above shall be paid to the Grantee promptly upon
the vesting, if any, of the Associated Shares. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

5



--------------------------------------------------------------------------------

13. Sale of Vested Shares. The Grantee understands that the sale of any Share,
once it has vested, will remain subject to (i) satisfaction of applicable tax
withholding requirements, if any, with respect to the vesting or transfer of
such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

14. Certain Tax Matters. The Grantee expressly acknowledges the following:

A. The Grantee understands that the Grantee is solely responsible for all tax
consequences to the Grantee in connection with this Award. The Grantee
represents that the Grantee has consulted with any tax consultants the Grantee
deems advisable in connection with the Award and that the Grantee is not relying
on the Company for any tax advice. By executing this Agreement, the Grantee
acknowledges his or her understanding that the Grantee may file with the
Internal Revenue Service an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) (a “Section 83(b) Election”), not
later than 30 days after the Grant Date, to include in the Grantee’s gross
income the Fair Market Value (as defined in the Plan) of the unvested Shares
subject to the Award as of such date. Before filing a Section 83(b) Election
with the Internal Revenue Service, the Grantee shall (i) notify the Company of
such election by delivering to the Company a copy of a fully-executed
Section 83(b) Election form, and (ii) pay to the Company an amount sufficient to
satisfy any taxes or other amounts required by any governmental authority to be
withheld or paid over to such authority with respect to such unvested Shares, or
otherwise make arrangements satisfactory to the Company for the payment of such
amounts through withholding or otherwise.

B. The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding.

C. As a condition precedent to the delivery of the Stock upon the vesting of the
Award or at such other time as may be required pursuant to this Section 14, the
Grantee shall, upon request by the Company, pay to the Company such amount as
the Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Award. If the Grantee
shall fail to advance the Required Tax Payments after request by the Company,
(i) the Company may, in its discretion, deduct any Required Tax Payments from
any amount then or thereafter payable by the Company to the Grantee and/or
(ii) the Committee may authorize the withholding of whole vested Shares which
would otherwise be delivered to the Grantee having an aggregate Fair Market
Value, determined as of the Tax Date (as defined below), equal to the Required
Tax Payments.

 

6



--------------------------------------------------------------------------------

D. The Grantee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
vested Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments, (3) authorizing the Company to withhold whole shares of vested
Stock which would otherwise be delivered to the Grantee having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) any combination of (1), (2) and (3), or (5) any other method authorized by
the Committee in its sole discretion and permitted by the Plan and applicable
law. Shares of Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. Any fraction
of a Share which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Grantee.
No certificate representing a Share shall be delivered until the Required Tax
Payments have been satisfied in full.

15. Adjustments.

A. In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Stock other than a regular cash dividend, the number
and class of securities subject to the Award shall be equitably adjusted by the
Committee. If any adjustment would result in a fractional security being subject
to the Award, the Company shall pay the Grantee in connection with the first
vesting, in whole or in part, occurring after such adjustment, an amount in cash
determined by multiplying (i) such fraction (rounded to the nearest hundredth)
by (ii) the Fair Market Value of such security on the vesting date as determined
by the Committee. The decision of the Committee regarding any such adjustment
and the Fair Market Value of any fractional security shall be final, binding and
conclusive.

B. In the event of a Change in Control pursuant to which the consideration paid
in respect of the outstanding Stock not subject to vesting is solely or
partially in the form of cash, then with respect to any Shares which are
unvested immediately following the Change in Control (“Unvested Shares”), the
Company shall be obligated to deposit with a federally chartered financial
institution as escrow agent (the “Escrow Agent”), to be held subject to the
provisions of the Agreement for the benefit of Grantee an amount of cash that
would have been payable in respect of the Unvested Shares had they been vested
immediately prior to the Change in Control (“Cash Consideration”).

 

7



--------------------------------------------------------------------------------

C. In the event of a Change in Control pursuant to which the consideration paid
in respect of the outstanding Stock not subject to vesting is solely or
partially in the form of non-cash consideration, then, prior to the Change in
Control and in accordance with applicable law, the Committee shall establish
procedures to afford Grantee a reasonable opportunity to elect to convert all or
a portion of the non-cash consideration that would have been payable in respect
of any Unvested Shares had they been vested immediately prior to the Change in
Control (the “Non-Cash Consideration”) into cash based on the fair market value
of the Non-Cash Consideration as of the closing date for the Change in Control
(“Converted Cash Consideration”). The Company shall be obligated to deposit with
the Escrow Agent, to be held subject to the provisions of the Agreement for the
benefit of Grantee, any Converted Cash Consideration and any Non-Cash
Consideration.

D. Any Cash Consideration, Converted Cash Consideration or Non-Cash
Consideration (collectively, “Consideration”) placed in escrow pursuant to
Section 15 shall be paid to the Grantee promptly upon the vesting, if any, of
the Unvested Shares associated with such Consideration.

E. References in this Agreement to the Shares shall refer, mutatis mutandis, to
any such Consideration.

16. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of Shares
hereunder, the Stock subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent,
approval or other action shall have been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

17. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Grantee, or any provision of the
Agreement or the Plan, give or be deemed to give the Grantee any right to
continued Employment by the Company, or any Affiliate of the Company or affect
in any manner the right of the Company or any Affiliate of the Company to
terminate the Employment of any person at any time.

18. Award Subject to Clawback. The Award and any Shares acquired pursuant to
this Award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

19. Certain Terminations Prior to a Change in Control. If the Grantee’s
Employment is terminated by the Company or its Affiliate without Cause prior to
a Change in Control at the direction or request of any person or group
contemplating a Change in Control, and a Change in Control involving such person
or group is thereafter consummated within 12 months following such direction or
request, then the Grantee shall be entitled to receive the consideration Grantee
would have received in connection with the Change in Control had the Shares
forfeited as a result of Grantee’s termination been vested and outstanding as of
the Change in Control.

 

8



--------------------------------------------------------------------------------

20. General.

A. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: General Counsel

and if to the Grantee, to the last known mailing address of the Grantee
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

B. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assigns.

C. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

D. Agreement Subject to the Plan. This Agreement is subject to the provisions of
the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Grantee hereby acknowledges receipt of
a copy of the Plan.

E. Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.

 

9



--------------------------------------------------------------------------------

F. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

G. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Grantee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

21. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

22. Definitions. The initially capitalized term Grantee shall have the meaning
set forth on the first page of this Agreement. Initially capitalized terms not
otherwise defined herein shall have the meaning provided in the Plan, and, as
used herein, each of the following terms shall have the applicable meaning set
forth below:

“Cause” shall have the meaning set forth in the Employment Agreement; provided
that if the Grantee has no employment agreement with such definition, then
“Cause” shall mean the occurrence of any of the following: (i) the Committee, in
good faith, determines that the Grantee has engaged, during the performance of
his or her duties, in significant objective acts or omissions constituting
dishonesty, willful misconduct or gross negligence relating to the business of
the Company or (ii) a plea of guilty or nolo contendere by the Grantee, or
conviction of the Grantee, for a felony.

“Disability” shall mean the inability of Grantee to perform substantially
Grantee’s duties and responsibilities due to a physical or mental condition
(i) that would entitle such holder to benefits under the Company’s long-term
disability plan (or similar disability plan of the Company or a Subsidiary in
which Grantee is a participant) or if the Committee deems it relevant, any
disability rights provided as a matter of local law or (ii) if such holder is
not eligible for long-term disability benefits under any plan sponsored by the
Company or a Subsidiary, that would, as determined by the Committee, entitle
such holder to benefits under the Company’s long-term disability plan if such
holder were eligible therefor. In the event of a dispute, the determination of
whether Grantee has incurred a Disability will be made by the Committee and may
be supported by the advice of a physician competent in the area to which such
Disability relates.

“Employment” means Grantee’s employment with the Company or one of its
Subsidiaries. Unless the Committee provides otherwise, a change in the capacity
in which the Grantee is employed by the Company and/or its Subsidiaries or a
change in the entity by which the Grantee is employed will not be deemed a
termination of Employment so long as the Grantee continues as an employee of the
Company and/or one of its Subsidiaries. If the Grantee’s relationship is with a
Subsidiary and that entity ceases to be a Subsidiary, the Grantee will be deemed
to cease Employment when the entity ceases to be a Subsidiary unless the Grantee
transfers Employment to the Company or its remaining Subsidiaries. For purposes
of this Agreement, “employment” shall not include any consulting services
rendered by the Grantee under the terms of Grantee’s Employment Agreement.

 

10



--------------------------------------------------------------------------------

“Employment Agreement” means the employment agreement, if any, between the
Grantee and the Company or any of its Subsidiaries.

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any of the following events after a Change in Control:

 

  (i) either (A) a reduction in any material respect in the Grantee’s
position(s), duties or responsibilities with the Company, as in effect during
the 90-day period immediately prior to such Change in Control, or (B) an adverse
material change in the Grantee’s reporting responsibilities, titles or offices
with the Company as in effect immediately prior to such Change in Control;

 

  (ii) a reduction of 20 percent (20%) or more in the Grantee’s rate of annual
base salary as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter;

 

  (iii) any requirement of the Company that the Grantee be based more than 50
miles from the facility where the Grantee is based immediately prior to such
Change in Control;

 

  (iv) the failure of the Company to provide the Grantee with target bonus
opportunities (excluding equity-based compensation or equity-based benefits)
that are substantially comparable in the aggregate to the target bonus
opportunities provided to the Grantee by the Company and its Affiliates
immediately prior to such Change in Control; or

 

  (v) any material breach of Grantee’s change in control severance agreement or
Employment Agreement, if any;

provided, however, that (x) the Grantee provides written notice to the Company
of the occurrence of any of the events set forth in clauses (i) – (v) of this
definition within 90 days after the Grantee has knowledge of the circumstances
constituting such event; (y) the Company fails to correct the circumstances
resulting in any of the events set forth in clauses (i) – (v) within 30 days
after such notice; and (z) the Grantee resigns within six months after the
initial existence of such circumstances. For purposes of this Agreement, an
isolated, insubstantial and inadvertent action taken in good faith and which is
remedied by the Company or any of its Affiliates promptly after receipt of
notice thereof given by the Grantee shall not constitute Good Reason.

“Qualifying CIC Termination” means termination of Grantee’s Employment during
the period beginning on the Change in Control and ending on the two year
anniversary of the Change in Control for any reason other than:

 

  (i) by the Company or any of its Affiliates for Cause; or

 

  (ii) by the Grantee for any reason other than a Good Reason.

23. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Grantee has executed this
Agreement as of the Grant Date.

 

GRANTEE  

 

[Grantee Name] Address:  

 

 

 

 

WEST CORPORATION By:     Name:   Thomas B. Barker Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A

WEST CORPORATION

AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN